Citation Nr: 1211743	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran had active service from November 1950 to October 1952.  He served in the Korean War.  The Veteran was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for both bilateral flat feet (pes planus) and bilateral hearing loss disability.  In April 2010, the Veteran submitted a Motion to Advance on the Docket.  In May 2010, the Board granted the Veteran's motion.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2010, the Board granted service connection for chronic pes planus (flat feet) and remanded the issue of service connection for chronic bilateral hearing loss disability to the RO for additional action.  In September 2011, the Board again remanded the Veteran's claim to the RO for additional action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Chronic bilateral sensorineural hearing loss disability originated during active service.  


CONCLUSION OF LAW

Chronic bilateral sensorineural hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.326(a), 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for bilateral sensorineural hearing loss disability.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Service Connection 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran is competent to report the experiencing of symptoms, such as decreased hearing, that he is able to observe through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran advances that service connection is warranted for chronic bilateral hearing loss disability as the claimed disorder was precipitated by his significant combat-related noise exposure.  

The report of the Veteran's October 1952 physical examination for service separation states that the Veteran exhibited bilateral 15/15 auditory acuity.  Auditory acuity of 15/15 is normal.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  The remainder of the Veteran's service treatment documentation is not of record.  Repeated attempts to obtain the service documentation have proven unsuccessful.  It was apparently destroyed in the 1973 fire at the National Personnel Records Center.  The Veteran's service personnel records state that he served in Korean and was awarded the Combat Infantryman Badge.  

In his February 2008 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that his hearing loss disability began in January 1951.  

An undated written statement from B. H. received in March 2008 conveys that he served in the Veteran's combat unit in Korea.  Mr. H. recalled an incident in which an exploding enemy artillery round landed near the Veteran and rendered him unresponsive for a significant period of time.  In an April 2008 written statement, the Veteran clarified that he had been rendered unconscious by the enemy artillery round.  

A March 2009 audiological evaluation from R. Beck, M.D., conveys that the Veteran presented a "decades" long history of bilateral hearing loss.  The Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
-
80
LEFT
40
45
60
-
90

The Veteran was diagnosed with sensorineural hearing loss disability.  The Veteran's audiometric findings reflect bilateral hearing loss disability for VA purposes.  

In a February 2011 written statement, the Veteran indicated that he had experienced significant post-service chronic hearing loss disability which interfered with his work in a pharmacy. 

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran participated in combat.  He reported having been rendered unconscious by an exploding enemy artillery shell and experiencing bilateral hearing loss disability during active service.  The Veteran's inservice head injury has been confirmed by an eyewitness for his combat unit.  The Veteran's treating private physician diagnosed him with a "decades" long history of bilateral sensorineural hearing loss disability.  Upon application of the provisions of 38 U.S.C.A. § 1154(b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic bilateral sensorineural hearing loss disability.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral sensorineural hearing loss disability is granted.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


